 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      RONDEVOO TECHNOLOGIES, LLC,
 8                          Plaintiff,
                                                     C18-1625 TSZ
 9         v.
                                                     MINUTE ORDER
10    HTC AMERICA, INC.,
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)   The parties’ stipulated motion, docket no. 29, is GRANTED, and the
14
   deadline for defendant to serve its statement of preliminary non-infringement and
   invalidity contentions is EXTENDED to May 28, 2019. All other dates and deadlines set
15
   forth in the Minute Order entered March 25, 2019, docket no. 26, remain in full force and
   effect.
16
           (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 16th day of May, 2019.

19
                                                   William M. McCool
20                                                 Clerk

21                                                 s/Karen Dews
                                                   Deputy Clerk
22

23

     MINUTE ORDER - 1
